Citation Nr: 0518446	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk







INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in St. 
Louis, Missouri, which denied service connection for 
tinnitus. 

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

Tinnitus was not incurred or aggravated by active military 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he incurred tinnitus as a result of 
active military service.  Prior to proceeding with an 
examination of the merits of the claims, the Board must first 
determine whether the veteran has been apprised of the law 
and regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
veteran's claim was received in January 2003.  In specific 
compliance with Quartuccio, the veteran was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in March 
2003.  Pelegrini, supra. The claim for tinnitus was denied in 
June 2003, after the veteran was advised in accordance with 
the VCAA.

The record also reflects that the veteran was provided with a 
copy of the original rating decision dated in June 2003, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in April 2004.  

The Board notes that the June 2003 rating decision on appeal, 
the statement of the case (SOC), and multiple supplemental 
correspondence, also adequately informed the veteran of the 
types of evidence needed to substantiate his claims.  The 
advisements to the veteran were structured as to the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   
Therefore, the VA's duty to notify has been fully satisfied.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains VA medical records.  
As such, VA has no outstanding duty to assist the veteran in 
obtaining any additional information or evidence.  At every 
stage of the process, the veteran was informed of the 
information needed to substantiate his claim, and VA has 
obtained all evidence identified by the veteran.  Therefore, 
the Board finds that all indicated medical records have been 
obtained and the veteran has not referenced any outstanding 
records or information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004). A 
VA audiology examination was performed in June 2003 in 
compliance with the VA's duty to assist.

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case. Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence that has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim

As noted, the veteran seeks service connection for tinnitus.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay 
evidence.  Determinations relative to service connection 
will be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  All three 
Hickson elements must be satisfied.

The veteran's VA examination records show a current 
diagnosis of tinnitus, and so the Board finds that the 
veteran has the current disability of tinnitus.

As to the question of the in-service incurrence element, the 
appellant is entitled to the presumptive provisions of 38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record indicates that the appellant is a veteran of 
combat.  The appellant served in Vietnam, and he received the 
Vietnamese Service Medal with 2 stars, the Combat Action 
Ribbon, the Good Conduct Medal, the Vietnamese Campaign Medal 
w/ device, the National Defense Service Medal, the Vietnamese 
Cross of Gallantry Unit Award, and the Presidential Unit 
Citation.  Although these medals are not dispositive of 
combat service, the Board resolves any doubt in the 
appellant's favor.  See Manual of Military Decorations and 
Awards, 6-1 (Department of Defense Manual 1348.33-M, July 
1990); 38 C.F.R. § 3.102 (2003).  Thus, the appellant's 
account of having been exposed to noise trauma in service is 
presumed credible.

However, while a determination of combat status mandates that 
the appellant's account of in-service events be presumed 
credible, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  The statute does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  As discussed in detail below, such competent medical 
nexus evidence is lacking.

Although the appellant contends that the disorder was 
incurred as a result of active military service, it is well-
established that laypersons, such as the appellant or his 
representative, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
their opinions are entitled to no weight.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. Instead, the competent medical evidence indicates 
that tinnitus was first diagnosed in June 2003, during the VA 
examination.

The record contains VA medical examination reports dated in 
June 2003 and March 2004.  The examiners both observed that 
the appellant had tinnitus.  However, in June 2003, the 
examiner recorded that the veteran stated "his tinnitus 
began five years ago", and concluded that based on the 
veteran's statement and the absence of any complaints in the 
record prior to January 2003, it is "not at least as likely 
as not that there is a connection" between his tinnitus and 
military service.  

The VA examiner in March 2004 noted that the veteran had "a 
history of occupational noise exposure from working in 
construction." Further the report noted the veteran's 
inconsistent statements. In the claim and at the VA 
examination in March 2004, the veteran stated that he 
incurred tinnitus in service, while at the VA examination in 
June 2003 he had told the examiner that it began only five 
years earlier. Therefore this examiner also found it "NOT at 
least as likely as not" that tinnitus is related to the 
veteran's military service. 

Because both VA examiners had for review the veteran's 
service medical records and are on the face of their reports 
competent medical examiners, they apparently are both 
medically qualified and aware of the relevant facts of record 
as to tinnitus. The reports were generated with a specific 
view towards ascertaining whether the veteran's tinnitus was 
a result of any incident of his military service, and was 
accompanied by a review of all of the evidence of record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). In this case, there is no competent medical 
nexus evidence showing that the veteran's tinnitus was caused 
by or incurred during active military service.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002). 


ORDER

Entitlement to service connection for tinnitus is denied.




	                        
____________________________________________
VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


